Title: To James Madison from Rinaldo Elville, 25 June 1812 (Abstract)
From: Elville, Rinaldo
To: Madison, James


25 June 1812, Bridgeport, Connecticut. Was preparing to travel to France “to follow under the Imperial and Victorious Standard—that road of Glory my Ancestors have trod before me” when the declaration of war was made public. Now considers his own country “to have the prior claim to [his] Services.” Introduces himself as a Virginian of French parents; his father served with Lafayette and Rochambeau and settled in the U.S. after the war. Was trained by his father in “Millittary studies—both in the Theory and the Practise including the Art of Gunnery—Mathematics—and some knowledge of Fortifications” as well as the classics, fencing, riding, geography, and drawing. After his father’s death he went to Europe “and there finished by Practise and Investigation what [he] already so well knew from Theory and intense application.” Knows the geography of Canada, New Brunswick, and Nova Scotia. Requests a major’s commission among the troops to be engaged first. Asks for 800 dollars for expenses, as compensation for giving up the chance to serve the French emperor and as a reward for the information described in the enclosed dispatch.
